FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUIZHEN CHEN, a.k.a. Chen Guizhen,               No. 08-71697
a.k.a. Guizhen Lewis,
                                                 Agency No. A079-769-954
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Guizhen Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Li v. Holder, 559 F.3d 1096, 1102 (9th Cir. 2009). We deny in part and

grant in part the petition for review, and remand.

      Chen does not challenge the agency’s dispositive finding that her application

for asylum was untimely. Accordingly, we deny the petition for review as to her

asylum claim.

      Chen contends local family planning authorities subjected her to insertion of

an IUD, she later fled her home town to avoid sterilization by the same family

planning authorities, and contends, as she did before the BIA, she was forced to

abort her third pregnancy due to continuing threats of sterilization. See Wang v.

Ashcroft, 341 F.3d 1015, 1020 (9th Cir. 2003) (finding that petitioner “established

past persecution through two forced abortions and an IUD insertion”). In

evaluating her claim, the BIA did not address Chen’s contention that the threat of

forced sterilization and the abortion of her third pregnancy constituted past

persecution. Accordingly, we remand to the BIA for further proceedings. See

Brezilien v. Holder, 569 F.3d 403, 412 (9th Cir. 2009) (remanding where BIA

failed to address petitioner’s claim); see also INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).




                                          2                                     08-71697
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               08-71697